In re Laird, Thomas; — Defendant(s); applying for supervisory and/or remedial *1311writs; to the Court of Appeal, Fourth Circuit, No. 89KW-1155; Parish of Orleans, Criminal District Court, Div. “D”, No. 333-872.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. The state should make available rap sheets .on all state witnesses in it possession or available to it on its computer system. State v. Harvey, 358 So.2d 1224 (La.1978). See, State v. Lee, 531 So.2d 254 (La.1988).